UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT



                            No. 96-6724



UNITED STATES OF AMERICA,

                                               Plaintiff - Appellee,

          versus

STEWART DEAN DALE,

                                              Defendant - Appellant.



Appeal from the United States District Court for the Western Dis-
trict of North Carolina, at Shelby. Charles E. Simons, Jr., Senior
District Judge. (CR-94-36)


Submitted:   January 9, 1997              Decided:   January 21, 1997


Before HALL and MICHAEL, Circuit Judges, and PHILLIPS, Senior
Circuit Judge.

Affirmed by unpublished per curiam opinion.


Stewart Dean Dale, Appellant Pro Se. Kenneth Davis Bell, OFFICE
OF THE UNITED STATES ATTORNEY, Charlotte, North Carolina, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Appellant appeals the district court's orders denying his

motions for the return of seized property under Fed. R. Crim. P.

41(e) and for reconsideration. We have reviewed the record and the

district court's opinion and find no reversible error. Accordingly,

we affirm on the reasoning of the district court. United States v.
Dale, No. CR-94-36 (W.D.N.C. Mar. 1 & Apr. 10, 1996). We deny Ap-

pellant's motions for authorization for preparation of a transcript

at government expense and for appointment of counsel. We dispense

with oral argument because the facts and legal contentions are
adequately presented in the materials before the court and argument

would not aid the decisional process.




                                                          AFFIRMED




                                2